                                 UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

        CHAMBERS OF                                                                  U.S. COURTHOUSE
     CATHERINE C. BLAKE                                                         101 WEST LOMBARD STREET
UNITED STATES DISTRICT JUDGE                                                   BALTIMORE, MARYLAND 21201
                                                                                        (410) 962-3220
                                                                                      Fax (410) 962-6836
                                        December 23, 2020

 MEMORANDUM TO COUNSEL

     Association of Community Cancer Centers et al. v. Azar et al., CCB-20-3531

 Dear counsel:

         This letter concerns the temporary restraining order issued by the court today in
 this case (see ECF 44). Plaintiffs’ counsel and defense counsel are directed to confer and
 agree, if possible, on a briefing schedule to be completed on one of the following
 timelines: (1) within fourteen days of this order; (2) within twenty-eight days of this
 order, if good cause is shown; or (3) a longer timeline, if all parties agree. Please file your
 proposed schedule(s) by December 29, 2020.

        Despite the informal nature of this letter, it shall constitute an Order of Court, and
 the Clerk is directed to docket it accordingly.

                                                Sincerely yours,

                                                       /s/
                                                Catherine C. Blake
                                                United States District Judge
